 1   Melissa Newel (#148563)
     NEWEL LAW
 2   2625 Alcatraz Ave., Suite 132
 3   Berkeley, CA 94705
     (510) 316-3827
 4   mnewel@newellawfirm.com

 5   Attorney for Plaintiff
     TINA M. RAM
 6

 7   MCGREGOR W. SCOTT
     United States Attorney
 8   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 9   Social Security Administration
     DONNA W. ANDERSON
10
     Special Assistant United States Attorney
11   160 Spear Street, Suite 800
     San Francisco, CA 94105
12   (415) 977-8930
     donna.w.anderson@ssa.gov
13
     Attorneys for Defendant
14

15

16                                    UNITED STATES DISTRICT COURT
17                               EASTERN DISTRICT OF CALIFORNIA
18

19
      TINA M. RAM,                                  No. 1:17-CV-00561-JDP
20
                         Plaintiff,
21
             v.                                     STIPULATION AND ORDER FOR
22                                                  AWARD AND PAYMENT OF
      NANCY A. BERRYHILL,                           ATTORNEYS FEES PURSUANT TO THE
23    ACTING COMMISSIONER OF                        EQUAL ACCESS TO JUSTICE ACT (28
      SOCIAL SECURITY,                              U.S.C. § 2412(d))
24
                         Defendant.
25

26
27

28
 1          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

 2   attorneys, subject to the approval of the Court, that Tina M. Ram (Plaintiff) be awarded attorney

 3   fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. §2412 (d), in the amount of four

 4   thousand six hundred and ten dollars and ninety-five cents ($4,610.95). This represents

 5   compensation for legal services rendered on behalf of Plaintiff by counsel in connection with this

 6   civil action, in accordance with 28 U.S.C. §2412 (d).

 7          After the Court issues an Order for EAJA fees to Plaintiff, the government will consider

 8   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.

 9   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the

10   attorney fees are subject to any offset allowed under the United States Department of the

11   Treasury’s Offset Program. After the Order for EAJA fees is entered, the government will

12   determine whether they are subject to any offset.

13          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

14   that Plaintiff does not owe a federal debt subject to offset, then the government shall cause the

15   payment of fees approved to be made payable to Melissa Newel or Newel Law (collectively

16   “Plaintiff’s counsel”), pursuant to the assignment executed by Plaintiff. Any and all payments

17   made shall be delivered to Plaintiff’s counsel.

18          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

19   attorney fees and does not constitute an admission of liability on the part of Defendant under

20   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any
21   and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees

22   and expenses in connection with this action.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
 1          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

 2   Act attorney fees under 42 U.S.C. §406(b), subject to the provisions of the EAJA.

 3
                                                          Respectfully submitted,
 4
     Dated: December 10, 2018                             NEWEL LAW
 5

 6
                                                  By:     Melissa Newel
 7                                                        Melissa Newel
                                                          Attorney for Plaintiff
 8                                                        TINA M. RAM
 9

10   Dated: December 10, 2018                             MCGREGOR W. SCOTT
                                                          United States Attorney
11                                                        DEBORAH LEE STACHEL
                                                          Regional Chief Counsel, Region IX
12                                                        Social Security Administration
13
                                                  By:     Donna W. Anderson*
14                                                        DONNA W. ANDERSON
                                                          (*Authorized by email dated 12/07/2018)
15                                                        Assistant United States Attorney
                                                          Attorneys for Defendant
16

17

18

19

20
21

22

23

24

25

26
27

28
 1                                                  ORDER
 2            It is hereby ordered that, pursuant to 28 U.S.C. § 2412, fees in the amount of four
 3
     thousand six hundred and ten dollars and ninety-five cents ($4,610.95) be awarded subject to the
 4
     terms of the stipulation.
 5

 6

 7   IT IS SO ORDERED.

 8
     Dated:      December 12, 2018
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
